Citation Nr: 9906594	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-45 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for recurrent lumbosacral 
strain with sciatica, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from May 1955 to June 
1963, and from June 1969 to June 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an October 1995 rating action which granted service 
connection for recurrent lumbosacral strain with sciatica and 
assigned a 10 percent disability rating for that disorder, 
effective from June 1995.  A notice of disagreement with that 
decision was received in February 1996, and a statement of 
the case was issued in March 1996.  A substantive appeal was 
received in November 1996, and the case was subsequently 
forwarded to the Board.  

In December 1997, the Board remanded this matter to the RO 
for additional development and, n a November 1998 rating 
action, the disability evaluation assigned for the veteran's 
low back disorder was increased to 20 percent, effective from 
June 1995.  A supplemental statement of the case was issued 
in December 1998, after which the matter was returned to the 
Board.  


FINDINGS OF FACT

1.  By a rating action dated in October 1995, the RO granted 
the veteran service connection for recurrent lumbosacral 
strain with sciatica, and assigned a 10 percent disability 
rating, effective from June 1995.  

2.  Upon submission of a substantive appeal in November 
1996,the veteran perfected an appeal for an increased rating 
for his back disability, then evaluated as 10 percent 
disabling.   

3.  By rating action dated in November 1998, the disability 
evaluation assigned for recurrent lumbosacral strain with 
sciatica was increased from 10 to 20 percent, effective from 
June 1995.  

4.  In a letter received from the veteran in February 1999, 
he advised that he wished to withdraw his appeal.  

5.  The veteran's request to withdraw his appeal for an 
increased rating for recurrent lumbosacral strain with 
sciatica was received by the Board prior to the promulgation 
of a decision on that question.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a review of the veteran's service medical records, 
a letter describing treatment by a chiropractor during 
service, and a VA examination report, the RO determined, in 
October 1995, that the veteran was entitled to service 
connection for recurrent lumbosacral strain with sciatica.  
It was also determined that this disability warranted a 10 
percent rating, effective from June 1995.  The veteran was 
advised of this decision in November 1995.  

In February 1996, the veteran expressed his disagreement with 
the 10 percent disability evaluation he had been assigned 
and, after a statement of the case was issued, he perfected 
his appeal with respect to his claim for an increased rating, 
by submitting a substantive appeal in November 1996.  
38 U.S.C.A. § 7105 (West 1991).  Thereafter, the case was 
forwarded to the Board and, in December 1997, the matter was 
remanded to the RO for additional development.  After 
reviewing additional evidence, the RO, by a July 1998 rating 
action, increased the disability evaluation assigned for the 
veteran's back disability, from 10 percent to 20 percent, 
effective from June 1995.  A supplemental statement of the 
case was issued in December 1998, and the case was then 
returned to the Board.  

In a letter received from the veteran at the Board in 
February 1999, he acknowledged that he had recently been 
awarded an increased rating for his back disability, and 
requested that his records be returned to the RO.  
Accompanying this letter was a signed statement that read as 
follows: 

Please cancel my appeal on the issue of an 
increased evaluation for service connected 
recurrent lumbosacral strain with sciatica.  

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
his appeal.  As a result of the withdrawal, no allegations of 
error of fact or law remain before the Board for 
consideration.  Consequently, the veteran's appeal is 
dismissed without prejudice.  






ORDER

The veteran's appeal for entitlement to an increased rating 
for recurrent lumbosacral strain with sciatic is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 2 -


- 8 -


